EXHIBIT 10.10

[LOGO]

FIRST AMERICAN

PROPERTY & CASUALTY INSURANCE COMPANY

 

AGENCY / COMPANY AGREEMENT

 

The undersigned company is a party to this agreement and is referred to as “we
or us”.

 

First American Property & Casualty Insurance Company

Name of Company

 

114 East 5th Street, Santa Ana, CA 92701

Address

 

The undersigned company is a party to this agreement and is referred to as
“you”.

 

Multifamily Community Insurance Agency, Inc.

A First American Registry Corporation

Name of Agent

 

11140 Rockville Pike, PMB 1200, Rockville, MD 20852

Address

 

This Agreement is effective

  1-1-2003          Date     

 

Page 1 of 9



--------------------------------------------------------------------------------

By signing this Agreement, First American Property & Casualty Insurance Company
appoints you to be our insurance agent.

 

1. Our Relationship

 

  A. Authority. You will act as our agent for those lines of business and those
states in which you and we are both licensed and where we specifically appoint
you to do business as specified in Exhibit A. You may solicit and submit
applications to us and bind coverage for the line(s) of business as specified in
Exhibit A.

 

  B. Status. You are an independent contractor. You are not our employee. You
are free to exercise your own judgement in conducting your business. Nothing in
this Agreement shall be interpreted as creating an employee/employer
relationship between you and us.

 

2. Your Authority and Duties

 

  A. Binding of Risks. For the line(s) of business specified in Exhibit A, you
will only bind risks in accordance with the underwriting rules, regulations and
directives we provide to you.

 

  B. Collection of Premiums.

 

  1. In accordance with our procedures, you will collect, account for and pay
premiums on new business you write. You will be responsible for collecting all
premiums on new business which you bind and which is accepted by us. For the
purpose of this Agreement new business is defined as policies not previously
insured by us in the past twelve months.

 

  2. All premiums, including return premiums, which you receive, are our
property. You will hold such premiums as a trustee for us. This trust
relationship and our ownership of the premiums will not be affected by our books
showing a creditor-debtor relationship, or the amount of balances at stated
periods. You will not retain commissions.

 

  C. Payment of Expenses. You will pay all your own expenses. Such expenses
include rent, clerical expenses, postage, advertising, transportation, personal
local license fees, and solicitor’s fees incurred under policies issued through
you and any other expenses you may incur. Unless we have given you prior written
permission, you may not commit us to any expense or obligation.

 

  D. Company Forms. All policies, forms, manuals, and other supplies we furnish
you will remain our property. You must return them to us upon demand.

 

  E. Compliance with Rules, Laws, etc. You must comply with all of our rules and
regulations. This includes present as well as future rules and regulations,
whether they are part of our rate manual or otherwise. You must also comply with
all applicable laws.

 

  F. Records. You must keep complete records and accounts of all transactions
pertaining to insurance written under this Agreement. Such records and accounts
must be kept current and readily identifiable. We will have the right to

 

Page 2 of 9



--------------------------------------------------------------------------------

     examine your accounts and records and make copies of them. We may make such
examination during normal working hours as often as we feel is necessary either
while this Agreement is in effect or after it terminates, provided reasonable
advance written notice is given to you.

 

  G. Reporting and Accounting.

 

  1. You will notify us immediately if you receive notice of any claims, suits
or losses under our policies. You will cooperate with us in the investigation,
adjustment, settlement and payment of claims.

 

  2. The collecting, accounting and payment of premiums on new business written
by or through you will be in accordance with our procedures. Our books close at
the end of each month. We will pay commission by the 10th day of the following
month, based on premiums that have been paid to us.

 

3. Compensation

 

  A. Commissions. Your commission will be based on the commission rate in effect
as shown in Exhibit A. Changes in commission rates must be agreed upon by both
parties.

 

  B. Refunds. If a premium is refunded, you must refund the commission we
originally paid you. You may choose to credit this amount against the subsequent
month’s commission statement. The rate of the commission refund shall be the
same as the rate at which the commission was originally paid.

 

  C. Set Off. We may reduce the amount of commissions owed to you by any amounts
of money which you owe us. The amount of the reduction or set off may include
any expense we incur due to attachments by other people of moneys we owe you and
any payments we make if the attachment is successful. The commission reduction
will not exceed any amount of money which you owe us.

 

4. Suspension

 

If you fail to pay us premium when it is due or if you otherwise fail to comply
with this Agreement, we may suspend or otherwise limit your authority until the
premium is paid or you comply with this Agreement to our satisfaction. Such
suspension or limitation will not affect any of your other rights or obligations
under this Agreement. So long as you have used accounting procedures acceptable
to us, you will not be considered to have failed to pay premium due to a good
faith routine differences in your accounting records.

 

5. Termination

 

  A. Automatic Termination. This Agreement will automatically terminate if any
of the following events happen:

 

  1. Your license as an insurance agent is suspended or terminated;

 

  2. You sell, transfer or make other substantial changes in the management or
ownership of your agency without giving us written notification within seven
days after such sale, transfer or change;

 

Page 3 of 9



--------------------------------------------------------------------------------

  3. You are unable to pay your debts as they mature; you make an assignment for
the benefit of creditors; your agency is dissolved; a receiver or liquidator is
appointed for you or a substantial part of your property; or insolvency,
bankruptcy, reorganization, arrangement or similar proceedings are instituted by
or against you; or

 

  4. You misappropriate any of our funds or property.

 

  B. Termination for Cause. We may terminate this Agreement immediately by
sending you written notice if you violate any provision of this Agreement.

 

  C. Termination by Mutual Agreement. You and we may agree to terminate this
Agreement on such terms as would be acceptable to you and us.

 

  D. Termination Without Cause.

 

  1. You may terminate this Agreement without giving any reason by giving us
written notice at least 60 days before the date of termination. We may terminate
you without giving any cause by giving 60 day’s written notice to you.

 

  2. If we terminate under this subsection, we agree to maintain service of
policies in force through the current policy term and/or anniversary date.
However, we will have no duty to service a policy under this paragraph if:

 

  a. The risk being insured is unacceptable to us under the underwriting
standards in effect;

 

  b. You are in violation of this Agreement; and

 

  c. Your agent’s license is not if force.

 

Your commission on policies we continue to service will be based on the current
commission rate in effect on the policy.

 

  E. Continuing Duties. Following the termination of this Agreement, you will
still be required to fulfill your duties relating to policies produced by you.
In addition, all and/or some of your obligations under this Agreement will
continue at our discretion. If we choose, we may relieve you of some or all of
those duties and obligations and we will instruct you accordingly in writing.

 

6. Ownership of Business

 

  A. During this Agreement. While this Agreement is in effect, we will not use
the records of any policy produced by you to solicit insureds for renewals,
other lines of insurance or other products or services. We will display your
name on all declarations and bills relating to policies produced by you.

 

  B. After Termination.

 

  1. Upon termination of this Agreement, if you have properly accounted for and
paid all amounts you owe us and continue to make timely accountings and
payments, all records relating to policies which you produced will belong to
you. If you request in writing, we will give you a list of your policyholders
and the expiration dates of their policies. Failure to pay premium merely
because of good faith routine differences in your accounting records and ours
will not be considered a failure to pay and will not vest title to the records
in us if you

 

Page 4 of 9



--------------------------------------------------------------------------------

     are using accounting procedures acceptable to us and if you are not
willfully withholding funds.

 

  2. If you have not properly accounted for and paid all amounts you owe us, all
records relating to policies you produced will belong to us. You must gather
such records together at your offices and give the records to us. We may service
the policies directly or dispose of the records in any commercially reasonable
manner. We may collect premiums directly from any policyholder who has not paid
you.

 

     If we sell the records and the amount we receive exceeds the amount you owe
us and the expenses involved, we will pay you the excess. If the amount you owe
us and the expenses exceed the amount we receive in disposing of the records you
will remain liable for the excess.

 

     If you give us collateral which we feel is adequate in form and amount to
secure the amount we estimate you owe and will owe us, we will return the
records and give you the ownership of the expirations.

 

7. Assignment or Change of Ownership

 

  A. Neither party may assign, transfer, encumber or otherwise dispose of the
Agreement or any interest in this Agreement without the other’s written consent.
Any attempted assignment, transfer, encumbrance or other disposition without
proper consent will be void.

 

  B. You must notify us in writing thirty (30) days prior to any sale, merger,
cluster, or other substantial change of your agency ownership or management.

 

8. Your Protection

 

We will defend you and hold you harmless from any loss caused by any of the
following:

 

  A. Our acts or omissions, except to the extent you caused the act or omission;

 

  B. Our errors or omissions in processing Direct-Bill business;

 

  C. Any loss prevention program we sponsor;

 

  D. Our failure to comply with federal or state law, including the Fair Credit
Reporting Act, Federal Truth in Lending Law, Fair Credit Billing Act and privacy
law;

 

  E. Our error in the design, maintenance or operation of our software programs
or interface environment;

 

  F. Any intellectual property infringement by you caused by faulty software
programs provided by us.

 

  G. Errors or omissions in data communicated within the interface environment
which was beyond your control.

 

In exchange for our protecting you, you must notify us immediately of any claim
against you. You must also allow us to make any investigation, settlement or
defense we feel is appropriate.

 

Page 5 of 9



--------------------------------------------------------------------------------

9.      No Waiver

 

If you or we fail to insist on strict compliance with this Agreement or fail to
exercise any right under this Agreement, such failure will not be a waiver of
any right or any provision of this Agreement. Nor will such failure prevent
either of us from insisting on strict compliance with this Agreement or
exercising the right in the future.

 

10.    Arbitration

 

If any dispute or disagreement arises in connection with any interpretation of
this Agreement, its performance or nonperformance, or the figures and
calculations used, the parties shall make every effort to meet in good faith and
settle their dispute informally. If the parties cannot agree on a written
settlement to the dispute within thirty (30) days after it arises, or within a
longer period agreed upon in writing by the parties, then the matter in
controversy shall be settled by arbitration, in accordance with the rules of the
American Arbitration Association (“AAA”), and judgement upon the award rendered
by the arbitrator(s) may be entered in any court having jurisdiction.

 

The determination of the arbitrator(s) shall be final and binding on all
parties, provided such determination is made in writing and signed by a majority
of the arbitrator(s). The arbitrator(s) shall provide a short, written statement
explaining the reasons for the determination. When the arbitration results in an
award, such award shall include interest at the maximum amount permitted by law
per annum running from the date when the amount that is the subject of the award
first became due.

 

The costs of the arbitration shall be borne equally by the parties, provided,
however, that the arbitrator(s) may asses one party more heavily than the other
for these costs upon a finding that the party did not make a good faith effort
to settle the dispute informally when it first arose. Each party shall be
responsible for its own attorney’s fees.

 

Unless the parties agree otherwise, in writing, all hearings or other
proceedings shall be held in the city where the Agent’s headquarters office is
located.

 

11.    Materials Belonging to You

 

We will not use or permit the use of, any materials, supplies, advertising,
trademarks, service marks, logos, trade names, or other printed or written
matter involving you, except as set forth in paragraph 6 A., without prior
written approval from you.

 

12.    Confidentiality/Privacy

 

  A. As used herein, “Confidential Information” means either party’s
confidential, proprietary or trade secret information, including, but not
limited to, underwriting criteria and guidelines, procedures and processes,
studies reports, compensation arrangements, all customer information and any
other data or information developed by either party and provided to the other
party or which is subject to protection under any Federal or state privacy law.
Notwithstanding the foregoing, the following shall not constitute Confidential
Information for purposes of this Agreement: any information generally available
to the public; information independently developed or obtained from a third
party who was not prohibited from transmitting the information by a contractual,
legal or fiduciary obligation to

 

Page 6 of 9



--------------------------------------------------------------------------------

       the disclosing party; information obtained without reliance on disclosing
party’s information; or approved for release by the disclosing party without
restriction.

 

  B. Each party agrees to keep and maintain the confidentiality of the
Confidential Information, to use it only for the purposes of this Agreement, and
shall not disclose it to any other person except employees, agents and other
persons who need to know such Confidential Information to further the objectives
of this Agreement and who agree to maintain the confidentiality of the
information as provided herein.

 

  C. In the event that a party (the “Receiving Party”) is requested or required
by law to disclose any Confidential Information of the other party (the
“Disclosing Party “), the Receiving Party shall provide the Disclosing Party
with prompt notice thereof and cooperate with any efforts by the Disclosing
Party to seek a protective court order prior to disclosing the Confidential
Information. If such protective order or other remedy is not obtained, the
Receiving Party shall: (a) disclose only that portion of the Confidential
Information that is legally required to be disclosed based upon the opinion of
its counsel and (b) to use its best efforts to obtain reliable assurance that
confidential treatment will be accorded the Confidential Information so
disclosed.

 

  D. If the Gramm-Leach-Bliley Act, including the regulations promulgated
thereunder, or other applicable law, now or hereafter in effect, imposes a
higher standard of confidentiality with respect to the Confidential Information,
such standard shall prevail over the provisions of this Agreement.

 

  E. The parties shall at all times comply with each other’s published Privacy
Policies, as may be amended from time to time, concerning financial, medical and
other personal or personally identifiable information.

 

  F. Each party agrees not to use any of the other party’s Confidential
Information to solicit customers for other products or other lines of business.
The parties also agree not to use any of the other’s Confidential Information
for purposes not contemplated by this Agreement without the prior written
consent of the other party.

 

  G. Each party understands and acknowledges that any disclosure or
misappropriation of any Confidential Information in violation of this Agreement
may cause the other party irreparable harm, the amount of which may be difficult
to ascertain and, therefore, agrees that both parties shall have the right to
apply to a court of competent jurisdiction for an order restraining any such
further disclosure or misappropriation and for such other relief as the injured
party shall deem appropriate. Such right of either party shall be in addition to
remedies otherwise available to either party at law or in equity.

 

  H. Each of the parties hereby agree to indemnify and hold harmless the other
party and the officers, directors, agents, affiliates and employees of the other
party from and against all claims, actions, liabilities, losses, expenses,
damages and costs (including without limitation, reasonable attorney’s fees)
that may at any time be incurred by any of them by reason of any claims, suits
or proceedings for violation of the right of privacy or publicity, or of any
law, statute, ordinance, rule or regulation throughout the world regarding
violation of any right of privacy or confidentiality. Each party shall notify
the other party of any claim, action or demand for which indemnity is claimed.

 

Page 7 of 9



--------------------------------------------------------------------------------

This section shall survive the termination of this Agreement.

 

13.    Full Agreement

 

This Agreement is the full agency agreement between you and us. Any previous
agency agreement between you and us, whether oral or written, is now void. This
Agreement may be amended only in writing and the amendment must be signed by you
and us. You will be given 180 days advance written notice of any change or
amendment to the Agreement, including commission changes, before those changes
go into effect.

 

14.    Conformance to Law

 

If any provision of the Agreement is in conflict with applicable law, that
provision will be considered amended to the minimum extent necessary to comply
with the law. The remaining provisions will not be affected.

 

Page 8 of 9



--------------------------------------------------------------------------------

EXHIBIT A

 

COMMISSION / PRODUCT SCHEDULE

 

This Agreement applies to policies written in the following states:

 

  All States Available  

--------------------------------------------------------------------------------

 

This Agreement applies to the line(s) of business and corresponding commission
indicated below:

 

    

Line of Business

--------------------------------------------------------------------------------

  

Commission New

--------------------------------------------------------------------------------

  

Commission Renewal

--------------------------------------------------------------------------------

              X    Registry TLC    12%    12%

 

We and you have signed this Agreement on the dates indicated below to show that
we and you fully accept the terms of this Agreement and intend to be legally
bound by this Agreement.

 

For Multifamily Community Insurance Agency, Inc.

 

Date:

 

1/2/03

--------------------------------------------------------------------------------

     

By:

 

/s/ Evan Barnett

--------------------------------------------------------------------------------

                Signature            

Name:

 

Evan Barnett

--------------------------------------------------------------------------------

                Print Name            

Title:

 

President

--------------------------------------------------------------------------------

 

For First American Property & Casualty Insurance Company

 

Date:

 

1/2/03

--------------------------------------------------------------------------------

     

By:

 

/s/ Kelly Dunn

--------------------------------------------------------------------------------

                Signature            

Name:

 

Kelly Dunn

--------------------------------------------------------------------------------

                Print Name            

Title:

 

COO

--------------------------------------------------------------------------------

 

Page 9 of 9